     Case 1:20-cv-00044-AWI-JLT Document 73 Filed 04/24/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    WANDA BOGIE                                         Case No.: 1:20-cv-00044-AWI-JLT

12                  Plaintiff,                            ORDER CLOSING COUNTS II, IV, VII,
                                                          VIII, IX, X, XI, XII, XIII, XIV AND XV OF
13                  v.                                    THE COMPLAINT
                                                          (Doc. 72)
14    ETHICON, INC., et al.,

15                  Defendants.

16

17           The parties have stipulated to dismiss counts II, IV, VII, VIII, IX, X, XI, XII, XIII,

18    XIV and XV of the complaint with prejudice. (Doc. 72) The Federal Rules of Civil Procedure

19    Rule 41 makes such stipulations effective immediately with further order of the Court. Wilson

20    v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is

21    DIRECTED to close this action as to these counts.

22
      IT IS SO ORDERED.
23

24       Dated:    April 24, 2020                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
